Exhibit 10.3

 

Sonus Networks, Inc.

4 Technology Park Drive

Westford, MA  01886

February 15, 2013

Mr. Todd Abbott

By electronic delivery

 

Dear Todd:

 

In recognition of your contributions to the Company and to give you piece of
mind during this time of consolidation in our industry, this letter amends the
terms of your employment letter, dated May 1, 2011 (the “Agreement”), to provide
you with additional terms relating to your eligibility for severance.

 

If the Company terminates your employment without Cause or you terminate your
employment with Good Reason and, in either case, such termination occurs within
12 months after an Acquisition, Sections 8(a)(i), 8(a)(ii) and 8(a)(iii) of the
Agreement shall be replaced with the following Sections 8(a)(i), 8(a)(ii) and
8(a)(iii) and the Company will provide you with the following severance and
post-termination benefits:

 

(i)  The Company will continue to pay your then-current Base Salary, less
applicable state and federal withholdings, in accordance with the Company’s
usual payroll practices, for a period of eighteen (18) months following the Date
of Termination;

 

(ii)  The Company will pay you a single lump sum equal to your then-current
annual Target Bonus at 150% of target, less applicable state and federal
withholdings, in accordance with Section 8(c) below; and

 

(iii)  The Company will continue to pay the Company’s share of medical, dental
and vision insurance premiums for you and your dependents for the eighteen (18)
month period following the termination of your employment; provided, that if
immediately prior to the termination of your employment you were required to
contribute towards the cost of premiums as a condition of receiving such
insurance, you may be required to continue contributing towards the cost of such
premiums under the same terms and conditions as applied to you and your
dependents immediately prior to the termination of your employment in order to
receive such continued insurance coverage.

 

Additionally, the parties hereto agree to clarify that: (i) all references to
the defined term “Options” in Sections 3(e)(i)(A) and 8(a)(v) of the Agreement
shall be replaced with the term “options”, such that all unvested options
granted to you will be entitled to accelerated vesting pursuant  to the terms
set forth in Sections 3(e)(i)(A) and 8(a)(v), as opposed to applying solely to
specific awards described in the Agreement; (ii) all references to the defined
term “Restricted Shares” in Sections 3(e)(i)(C), 8(a)(vi) and 8(b)(ii) of the
Agreement shall be replaced with the phrase “restricted shares”, such that all
unvested restricted shares granted to you will be entitled to accelerated
vesting pursuant to the terms set forth in Sections 3(e)(i)(C), 8(a)(vi) and
8(b)(ii) of the Agreement, as opposed to applying solely to the specific awards
described in the Agreement; (iii) all references to the defined term
“Performance Shares” in Sections 3(e)(i)(B) and 8(b) of the Agreement shall be
replaced with the term “performance shares”, such that all unvested performance
shares granted to you will have accelerated vesting pursuant to the terms set
forth in Sections 3(e)(i)(B) and 8(b) of the Agreement, as opposed to applying
solely to the specific awards described in the Agreement; and (iv) all
references to the defined term “Performance Period” in Sections 3(e)(i)(B),
3(e)(i)(C), and 8(b) of the Agreement shall be replaced with the term
“performance period”, such that the performance period relates to various
applicable time intervals as determined by the Compensation Committee of the
Board of Directors of the Company, as opposed one specific time period described
in the Agreement.

 

This letter agreement will be considered effective the date of your acceptance
of the terms hereof.  Except as modified by the terms of this letter, the terms
of the Agreement will remain in full force and effect, including, without
limitation, Section 8(c).  Capitalized terms not defined in this letter have the
same definitions given to them in the Agreement.

 

Very truly yours,

 

/s/ Raymond P. Dolan

 

 

Raymond P. Dolan

 

 

President and Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------


 

ACCEPTED:

 

 

 

 

 

 

 

/s/ Todd Abbott

 

2/15/2013

 

Todd Abbott

 

Date

 

 

2

--------------------------------------------------------------------------------